Citation Nr: 1114801	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral astigmatism.

2.  Entitlement to an initial rating in excess of 30 percent for diplopia due to left superior oblique muscle palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1990 to September 2002, from February 2004 to April 2005, from August 2005 to August 2006, and from January 2009 to September 2009.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the Veteran moved, and the claim was transferred to the Roanoke, Virginia RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

The Board observes that the Veteran was reactivated and subsequently released from an additional period of active duty during the course of the appeal.  He has indicated that he was on active duty from January 2009 to September 2009.  However, service treatment records from this additional period of service have not been associated with the claims file.  The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either associate the Veteran's service treatment records from this additional period of active duty with the claims file or make a formal finding that the records are unavailable.

Concerning the Veteran's claim for service connection for bilateral astigmatism and higher rating for diplopia due to left superior oblique muscle palsy, the Veteran's service treatment records (STRs) show frequent treatment for astigmatism and diplopia due to left superior oblique muscle palsy.  For example, a STR from October 1997 shows that the Veteran had myopic astigmatism and hypophoria.  A STR from December 2000 indicates that the Veteran had myopia, astigmatism, and congenital left superior oblique muscle palsy.  Another STR from July 2003 reveals that the Veteran was diagnosed with compound myopic astigmatism, excessive hyperphoria, and congenital left superior oblique muscle palsy.  Another STR from September 2006 contains diagnoses of congenital left superior oblique palsy with diplopia, compound myopic astigmatism, and intermittent left hypertropia.

The law provides that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

In light of the aforementioned regulations, the Board finds that the Veteran should undergo VA examination to determine if the Veteran's demonstrated bilateral astigmatism was the subject of aggravation by a superimposed disease or injury which created additional disability during his active duty.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain the Veteran's service treatment records from his latest period of active duty (from January 2009 to September 2009) and associate them with the claims file.  If the service treatment records are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.

2.  If the Veteran's service treatment records from the Veteran's latest period of active duty cannot be associated with the claims file, the AMC/RO should inform the Veteran and his representative and invite the Veteran to submit any copies of his service treatment records he may have in his possession.  The Veteran should also be informed of other methods of establishing the presence of an in-service injury or disease, such as the submission of lay statements, or the submission of private medical records from his time on active duty.

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by an appropriate physician for an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that his congenital bilateral astigmatism was the subject of aggravation by a superimposed disease or injury which created additional disability during his active duty.


Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

5.  The RO/AMC should also undertake any other development, to include due process and notice considerations, it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


